Citation Nr: 1120084	
Decision Date: 05/24/11    Archive Date: 06/06/11

DOCKET NO.  09-14 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for residuals of cervical fusion and bilateral foraminal compromise C5-C6, C6-C7, and degenerative joint disease.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran had active duty service from January 1981 to November 1988 and from September 1989 to November 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating action from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that denied the Veteran's claim for an increased rating in excess of a 20 percent evaluation for the cervical spine disability.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims entitlement to a disability rating in excess of 20 percent for his service-connected residuals of cervical fusion and bilateral foraminal compromise C5-C6, C6-C7, and degenerative joint disease.  In support, he reports that the condition is productive of numbness and tingling in his neck, shoulders, arms and hands as well as chronic neck pain.  

VA last examined the Veteran for his cervical spine disability in December 2009.  At the time the examiner reviewed the computerized patient record system (CPRS) records, however, the claims file was not available for his review in connection with the examination so the examiner did not have the opportunity to consider the Veteran's prior medical history, including reports of neurological studies and treatment and records pertaining to rehabilitation.  The report of the December 2009 VA examination is thus not adequate for the purposes, especially because the examiner did not identify all the manifestations of the cervical spine disability.  

Further, there are no treatment records on file in the claims file dated after the January 2008 surgery.  Pursuant to VA's duty to assist, VA must assist a claimant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).  Accordingly, attempts must be made to obtain any outstanding treatment records from VA facilities and private sources.  

Accordingly, the case is REMANDED for the following action:

1.  After associating any outstanding private and VA medical records with the claims folder, schedule the Veteran for an appropriate VA examination to determine the nature, extent, frequency and severity of any orthopedic and neurologic impairment related to his cervical spine disability.  The claims folder should be made available to and reviewed by the examiner.

The examiner should identify all cervical spine orthopedic pathology found to be present.  The examiner should conduct all indicated tests and studies, to include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the Veteran's neck, i.e., the extent of pain-free motion.  

In addition, if possible, the examiner should state whether the cervical spine disability has been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes.  

Further, the examiner should also discuss the nature and severity of any right or left-sided radiculopathy or neuropathy found to be present, to specifically include to his shoulders, arms and hands.  

The examiner must also state whether the Veteran has headaches related to his cervical spine disability.

All findings and conclusions should be set forth in a legible report. 

2.  Then, readjudicate the Veteran's claim.  In doing so, the RO must consider whether separate compensable evaluations are warranted for neurological impairment affecting the right shoulder, left shoulder, right arm, left arm, right hand and/or left hand, as well as for headaches.  If the benefits sought on appeal are not granted in full, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

